Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 1 of 8 PageID #: 184




                      EXHIBIT 3
       Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 2 of 8 PageID #: 185


Stephen Quezada

From: Stephen Quezada
Sent: Friday, August 13, 2021 1:13 PM
To: Michael Moates
Subject: RE: [EXTERNAL] [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC
                                     (CRN: 12460) - Notification of Academic Support Services Fall 2021
Attachments: Confidential Release Agreement (Moates v. LSC) (Final 8.13.2021) 4840-2676-9398
                                    v.t.pdf




Michael,


Please see the attached revised agreement.


To address your questions directly:




    1. The withdrawal should say complete removal from transcript. I am not interested in being penalized
          under the 6 drop rule. In the alternative, I am willing to accept a grade ofNR - Not Reported under the
          catalog so long as it is not computed in my gpa.

           This is taken care of. I have made the change in the agreement to reflect "good cause." See Paragraph 5.


    2. I want to be protected against any records or statements that have the ability to bring a negative light on
          me. Can literally be one line saying "LSC agrees not to criticize the student or release any information to
          any individual or organization regarding this dispute or settlement except as required by law or court
           order."


          This is tough because LSC is an entity. I have inserted language that LSC shall not make disparaging remarks
           regarding Student via an Official Statement. An "Official Statement" is one that is in writing and approved and
           signed by the Chancellor and General Counsel. See Paragraph 13.


    3. There needs to be some language that says I reserve the right to claim from the first agreement in the
           nutrition course... for example, if I bring a claim under the nutrition class I am allowed to use the facts of
           the college disability services letter. But I agree to dismiss all other claims. I do not believe this will be
           an issue since I am so close to finishing but I want to cover my bases.


           No, per the agreement, we are releasing any and all claims from the date the agreement is signed.


    4. Does the college admit this document is exempt from the Texas Public Information Act?


           I am not making an admission, representation, or a conclusion about this. There are simply too many variables.


I also made a slight revision to Paragraph 6 to reflect that you have already withdrawn the TPIA requests.




Stephen Quezada
Counsel
Tel 713.986.7215 | Fax713.730.5985 | squezada@grayreed.com
1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
         Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 3 of 8 PageID #: 186

Rrayreed.com I Connect with me on Linkedln


Board Certified - Labor & Employment Law
Texas Board of Legal Specialization



Ill G RAYREED.
CONFIDENTIALITY NOTICE; This electronic transmission and any attachments constitute confidential information which is
intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
this communication by anyone other than the named recipient(s) is strictly prohibited.




From: Michael Moates <michaelsmoates@gmail.com>
Sent: Friday, August 13, 2021 10:38 AM
To: Stephen Q.uezada <squezada@grayreed.com>
Subject: Re: [EXTERNAL] [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) - Notification
of Academic Support Services Fall 2021


Perfect!


Michael Moates, MA, QMHP-T, RBT, CPI
Doctor of Education Student [ Fielding Graduate University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 | mmoates(%email.fieldine.edu
                                                                                                                                               ;
L •• •' TQ Safe Zone
ACADEMIC




           On Aug 13, 2021, at 10:33 AM, Stephen Quezada <squezada@grayreed.com> wrote:


           Thanks. I was just about to email you. LSC agrees to the withdrawal for cause provision that you noted.
           will make that change in the agreement. Thanks.




           Stephen Quezada
           Counsel
           Tel 713.986.7215 | Fax 713.730.5985 | squezadafaiRrayreed.com
            1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
            gravreed.com | Connect with mean Linkedln


            Board Certified - Labor & Employment Law
            Texas Board of Legal Specialization
            <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
            CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
            intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
            contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
            this communication by anyone other than the named recipient(s) is strictly prohibited.
Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 4 of 8 PageID #: 187


From: Michael <michaelsmoates@gmail.com>
Sent: Friday, August 13, 2021 10:31 AM
To: Stephen Quezada <squezada@Rrayreed.com>
Subject: [EXTERNAL] Fwd: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
12460) - Notification of Academic Support Services Fall 2021


Hey Stephen,


I just wanted to send this to you. Since you have requested all communication go through you. I
don't expect to be returning due to our agreement but I thought it might be good for you to know
so the college doesn't continue to work on this.


Michael

          Forwarded message
From: Michael Moates <MMOATES(%mv.lonestar.edu>
Date: Fri, Aug 13, 2021 at 10:30 AM
Subject: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
12460) - Notification of Academic Support Services Fall 2021
To: michaelsmoates(%gmail.com<michaelsmoates®gmail.com>




From: Thomas, Leslieann <Leslieann.Thomas@lonestar.edu>
Sent: Thursday, August 12, 2021 4:29 PM
To: Michael Moates <MMOATES@my.lonestar.edu>
Cc: Dillon, Stephanie <Stephanie.G.Dillon@lonestar.edu>; Williams, Carolyn
<Carolyn.L.Williams(S)lonestar.edu>; Molina, Nancy <Nancy.M. Molina@lonestar.edu>
Subject: RE: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) -
 Notification of Academic Support Services Fall 2021



 Hello Mr. Moates,


 Thank you for your email regarding your Faculty Notification Letter. We can update the "Dictionary Use"
 accommodation to be, "A standard electronic English dictionary is required for exams and quizzes,
 except when specific vocabulary is being assessed," but do you have an electronic dictionary, such as a
 Franklin speller? You also have the "No Spelling Reductions" accommodations that stipulates that scores
 cannot be reduced due to spelling errors except when specific course related vocabulary is essential to
 course objectives.


 In regards to your "Extra Time 2.00x" accommodation, can you clarify what you mean by "labs that test
 knowledge?" Do you mean lab practicals? I want to make sure I understand the concern, so that it can
 be addressed accurately.


 For the "Breaks" accommodation, you do not have to start over on an assignment, but time is not
 paused or stopped when breaks occur. However, you should be able to pick back up right where you left
 off before your break.
Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 5 of 8 PageID #: 188
Use of the testing center is already included in your Extra Time accommodation however, we will not be
adding information about remote proctoring or testing into the accommodations, as the need for
remote proctoring is not a result of a disability, but rather the result of being a distance education
student. Remote proctoring through the testing center is available to any distance education student
and is not an accommodation.


With regard to your request regarding the "Medical Device" accommodation, in reviewing the
information in your file, it doesn't appear that we have any information about your need for the device,
in particular, that you must control it through your computer and that there isn't another option to do
that. Please note that we arenot removing this accommodation as it stands on your letter, but only
needing additional information from your medical provider about your device and how it functions/is
controlled, so that we can determine if there is a need to adjust or change the accommodation.


With regard to your statement about taking your exams "with every other student," I wanted to remind
you that the document you put your comments on is the Focu/tyNotification Letter; therefore the
statement, "Regarding testing accommodations, we suggest all details...be decided as early as
possible..." is directed towards the faculty members as a reminder that they need to determine exam
dates, times, etc. as early as possible (such as posting them on the syllabus). This allows students that
need to use the testing centers to schedule their exams by the testing center deadlines. Testing center
scheduling deadlines vary by campus and are typically 2-3 business days before the student is needing to
take the exam. Because you have chosen to take classes at multiple campuses in the Fall, I would
encourage you to touch base with the testing centers early so that you know how to schedule your
exams with each campus' testing center. Each testing center's website is below and the contact
information is on the website.


     • Cy-Fair: https://www.lonestar.edu/testinR-cyfair.htm
     • Tomball: https://www.lonestar.edu/testing-tomball.htm
     • University Park: https://www.lonestar.edu/testinR-up.htm


As you are scheduled to take classes at Cy-Fair and Tomball in addition to University Park, I have
 included counselors from both campuses on this email for clarity and visibility.


Thank you,


 Leslie Thomas
 Disability Services Manager
 Lone Star College - University Park
 281.290.3738 (v)
 Leslieann.Thomas@LoneStar.edu




 From: Michael Moates <MMOATES@mv.lonestar.edu>
 Sent: Wednesday, August 4, 2021 4:40 PM
 To: Dillon, Stephanie <Stephanie.G. Dillon@lonestar.edu>; Thomas, Leslieann
 <Leslieann.Thomas@lonestar.edu>; LSC-VDAC <LSC-VDAC@lonestar.edu>; Guevara, Alicia
 <Alicia.Guevara@lonestar.edu>
 Cc: Molina, Nancy <Nancy.M.Molina@lonestar.edu>
 Subject: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460)
 Notification of Academic Support Services Fall 2021
Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 6 of 8 PageID #: 189

Given our issues this current term... please see my edits in red below. I do not agree with these
terms as they stand.


Nancy, cc'ing you to keep you in the loop.



From: LoneStar - Disability Services Office (DSO) <noreplv@auRusta.accessiblelearning.com> on behalf
of Leslieann Thomas <Leslieann.Thomas@lonestar.edu>
Sent:Tuesday, August 3,2021 5:29 PM
To: Michael Moates <MMOATES@my.lonestar.edu>
Subject: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) - Notification
of Academic Support Services Fall 2021



|<image001.jpg>|

 Fall 2021 - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460)
 Please be aware that Michael Moates has enrolled in BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
 12460).

This letter is to confirm that the student above is registered with Disability Services. The student's
 disability-related information, including affiliation with our office, is considered protected information
 under FERPA and should not be shared with anyone unless there is an educational need to know.


 Disability Services has met with the student, reviewed the information provided, and determined these
 accommodation(s) to be reasonable and appropriate:


     1. Alternative Testing
             o Dictionary Use in Exam/Quizzes
                   A standard electronic (unless more time is to be added for having to search through a
                   printed dictonary) English dictionary is required for exams and quizzes, except when
                   specific vocabulary is being assessed.
             o Extra Time 2.00x
                   Extended time of double time required for in-person and online exams and other timed
                   assignments (i.e. quizzes) (labs that test knowledge) with the option of going to the
                   Testing Center when taking in-person exams. May not apply to take home exams or
                   other multi-day assignments.
             o Occasional Short Breaks During Testing
                   Occasional short breaks may be needed during exams. Student is reminded to enter and
                   leave rooms discreetly and without disruption to the class. (These breaks must not cost
                   me time during the completion of said exams. I must be permitted to stop and to return
                   without having to start over.)
             o Testing Center Use
                   The student needs to test in the general room (or remotely via webex) of the
                   Assessment/Testing Center for in-person (or remote exams) tests/exams. No extended
                   time is granted. Extra time is granted see the second accomdation.




     2. Course Participation
              o Medical Device/Equipment
                   Student will have medical device/equipment (i.e. oxygen, insulin pump, etc.) with them
                   during class and exams. These devices may occasionally make noise that the student
                                                        5
Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 7 of 8 PageID #: 190

                 cannot control and may have some technological aspects to function properly.(Requires
                 unrestricted access to my computer. Also, computer will not be recorded due to private
                 information protected by HIPPA. As you stated above "The student's disability-related
                 information, including affiliation with our office, is considered protected information
                 under FERPA and should not be shared with anyone unless there is an educational need
                 to know.")

                 No Spelling Reductions
                 Do not reduce scores due to spelling errors, except when spelling of specific course-
                 related vocabulary is essential to the course objectives (e.g., anatomical terms in an A&P
                 Biology course). In such cases, spelling leniency should still be granted for non-course
                 related vocabulary.




Additional Notification(s) Regarding Student:

    1. CF Online classes
        This Faculty Notification letter covers accommodations for both on-campus and online courses.
         If this is an online class, only accommodations relevant to online classes would be applied. (But
         if the accomdations can be applied in person they must be applied online. There can be no
         discrimination for being an online student.) If you have any questions, please contact the
         Disability Services Provider.
    2. ONLINE CLASSES - Alternative Testing
         Instructors, please be aware that Alternative Testing Accommodations options may include
         items that do not apply in the online environment.(All testing accomdations listed above are to
         be implimented and must be adheared to.There can be no discrimination for being an online
         student in a fully online class.) However, extended testing time does apply in the online
         environment. Please contact your campus DS Provider for questions.
    3. ONLINE CLASSES-Homework
         Online classes; for students receiving time extension on testing, this accommodation does not
         afford the student an extension on homework assignments or projects.
 ** (If number 3 is to be applied we need to have a disccusion on the term "testing" (quizzes, exams,
 labs, etc) (Also, I then request accomadations for regular classwork as well)




 Lone Star College is committed to providing equitable access to all programs and courses for students
 with disabilities. (The language here does not feel that way. Accomdations should not apply to tests
 only, they sould apply to all assignments. ADA does not just apply to tests. Students should not loose
 accomdations for electing to take classes online, they should gain them.) Your prompt response and
 implementation of the accommodations above will ensure that Lone Star College is following LSC
 policies, LSC Cultural Beliefs, and all required Federal Regulations.


 Regarding testing accommodations, we suggest all details (e.g., exam length, start times, format
 changes, locations) be decided as early as possible, as campus testing centers have scheduling deadlines
 for most accommodation related testing needs. (In accordance with ADA, I will take these exams with
 every other student. While I am willing to plan these I am not willing to do it prior to seeing the class
 syllabus. As every other student is allowed to take the exams at their leasure, I expect the same. I shall
 not be penalized with extra restrictions for being a disabled student.)


 Please contact Disability Services if you have any questions or concerns regarding the implementation or
 appropriateness of an accommodation in your course. Please visit our website for a list of campus
 co nta cts :https://www.lonestar.edu/accessibility-services-resources.htm
Case 4:21-cv-00631-SDJ-KPJ Document 8-3 Filed 09/10/21 Page 8 of 8 PageID #: 191


To view this notification in the Faculty Portal, log-in at:


https://augusta.accessiblelearninR.com/lonestar/instructor




Stephanie Dillon, MHS, CRC, LPC
Disability Services Counselor
Lone Star College-CyFair
281-290-3533
281-290-5289 (fax)


 Reference Code: 1




 Michael Moates. RBT. CPI
 Doctor of Education Student \ Fielding Graduate University
 Master of Arts in InterdiscipJwary Studies Student Liberty University
 Senior Member, Civil Air Patrol, US Air Force Auxiliary
 State of Texas Commissioned Notary Public
 (817) 999-7534 \ mmoales(ul.email,fielding.edti



 "Yesterday is not ours to recover but tomorrow is ours to win or lose." -
 President Lyndon B. Johnson

 "When I was a baby child, good and bad was just a game, many years and many triumphs,
 they proved to me they not the same"
